Title: To George Washington from John Mathews, 16 April 1781
From: Mathews, John
To: Washington, George


                        
                            Dear sir
                            Philadelphia April 16: 1781.
                        
                        I mentioned in my last, that by the first good opportunity, I would communicate to yr Excy some thoughts
                            respecting the present political state of affairs—such as they appear to me—perhaps my opinions may differ, from the
                            generallity of your correspondents, as I know many are but too apt to keep their eyes constantly fixed on the pleasing
                            side of the picture, & feel an aversion to take a View of the reverse, or if they do, endeavour by the most
                            specious colourings to extenuate it’s deformities, & if possible cast a veil over the whole. The lines I now
                            address to your Excy will convince you, I am not one of those botchers, I represent things as they really are.Your station
                            sir, entitles you to the most unreserved communications—The friendship you have done me the honor sir to entertain for me,
                            demands it of me. Yet it is with reluctance I enter on the task, well knowing your Patriotic bosom is already,
                            sufficiently torn with the embarrassments you daily encounter, and pants for some friendly hand to pour balsam into the
                            wound, but still is incapable of shrinking from increased pain. Accept this apology most worthy sir for the unpleasant
                            theme, which justice to your conspicuous station bids me discuss in the most plain, and unequivocal
                            language.
                        I have some time past contemplated the state of our affairs with extreme anxiety, which was not a little
                            increased by the contents of your last letter to Congress: the information it contained astonished me as we had been
                            repeatedly told, that the battalions eastward of Hudson’s river were nearly compleated. What must the friends of America
                            think of their cause when they see so small a body as twelve hundred men collected
                            for a particular purpose, & the United States cannot command as much money, as will enable them to march? another
                            body of men ordered to march & such a disposition manifested by them, that
                            there was not time to wait your orders, but the interposition of a collateral power became immediately necessary to stop
                            them, to prevent further evils? When our creditors are daily clamouring around us, for their just dues, & those
                            excuses so long held out to them for with-holding payment, can no longer be made use of with the least degree of
                            propriety? Our army—God knows how long—in arrear for their pay, & I must fear will, in a viry
                            little time be in want of bread? as this state informed us, they could purchase no flour, unless we
                            would lend them the money—The army not only in want of pay, but almost every necessary? the southern army, literally in
                            want of every necessary? No manner of preparations going forward for military stores for the ensuing
                            campaign which is coming fast upon us, nay which may be said to be arrived—Although we daily expect the
                            arrival of a large reinforcement from our Ally, which we solemnly engaged to be in respectable
                            condition to Co-operate with, on their arrival? Were I to enter into minutia, I should tire your patience in purusing the
                            black catalogue—enough has been said—This sir is the true picture of our affairs, and I do boldly assert that Congress
                            have not a single means in their power, to remedy either the one or the other of these accumulated evils, and what is
                            above all worse, there does not appear to me a disposition to endeavour at it. Whenever the subject is brought forward,
                            men seem to shrink from it as if the case was desperate.
                        It is true, Congress have called on the States for 6,000,000 of dollars—they calculate upon 4,000000 out of
                            the new money—as well as upon 5,000,000 from the Court of France—these sums, together with the specific supplies, are the
                            funds on which we depend for the support of the present campaign. Now let us examine for a moment what prospect there is
                            of their productiveness. As to the first, little or no relyance is to be placed on it, because, they are now in arrear
                            6,400,000 dollars specie & I know of no measures that have been taken to procure it. To the second: 1,000,000 is
                            already spent, the three southern states can emit no part of theirs, New York can do very little, & this State has
                            damn’d the plan, & adopted one of their own, for emitting literally state money, which will not begin to operate
                            before the first of June. So that make the best of it, we cannot calculate upon more than 2,000,000 out of
                            this fund, & that comes in so very slow, that it is of little use. To the
                            third. we are now pretty well satisfyed, nothing is to be expected from that quarter in money I mean—As to the last, you
                            know very well sir it is a plan, that never can regularly feed the army.
                        When will all this end? In an unsuccessful campaign, I have no manner of doubt. But will this be the least
                            evil to be apprehended? I fear not. Indeed my Dearest sir, I begin almost to despond. Were I to consider my private
                            interest, or that of my state only, I should altogether despair. And clear I am, in my opinion, that unless some effectual
                            vigorous, & decisive measures are speedily taken, to extricate us, from the labyrinth of difficulty, &
                            distress, into which we are at present plunged, all the generous blood that has been spilt in this glorious contest, will
                            have been spilt in vain. & the spirits of those who have so nobly fallen, will stalk terrific through our land,
                            seeking vengeance on those who have so infamously suffered their children to become slaves.
                        As a citizen of america, as one who has more at stake than any man in it, as one who from our
                                mistaken policy is debared an intimate knowledge of our affairs, but who, from his station, ought
                            to be acquainted with every thing. By these considerations I say sir, I have been led
                            to make you these free communications. I know they must give pain to your generous nature, yet I
                                supposed you would rather wish to be made acquainted with them than not.
                            Whatever changes take place either for the better, or worse, with yr Excys permission,
                            I will inform you of. Please make my respectful complements to Mrs Washington, and believe me to be, My Dr sir
                            with every sentiment of the sincerest friendship, & highest respect, Yr Excys most Obedt servt
                        
                            Jno. Mathews
                        
                        
                            
   Pensylvania line.

                        
                        
                            
   The Marquiss’s detachment.

                        

                    